NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        OCT 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALBERT L. BARNES, Sr.,                          No. 17-70193

                Petitioner,

 v.                                             MEMORANDUM*

U.S. SECURITIES & EXCHANGE
COMMISSION,

                Respondent.

                     On Petition for Review of an Order of the
                       Securities & Exchange Commission

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Albert L. Barnes, Sr. petitions pro se for review of an order of the Securities

and Exchange Commission (“Commission”) denying a whistleblower award. We

have jurisdiction under to 15 U.S.C. § 76u-6(f). We deny the petition.

      The Commission properly denied Barnes a whistleblower award because



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Barnes did not “provide[] original information to the Commission that led to the

successful enforcement” of the subject covered action. 15 U.S.C. § 78u-6(b)(1)

(the Commission shall pay an award to a whistleblower who provides original

information to the Commission that leads to the successful enforcement of a

covered action); id. at § 78u-6(a)(1), (6) (defining covered action and

whistleblower); id. § 76u-6(f) (setting forth standard of review).

      We lack jurisdiction to consider Barnes’ contentions regarding the

Commission’s pending determinations of whistleblower awards for other covered

actions.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      DENIED.




                                          2                                       17-70193